KEVIN G. CLARKSON
ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov

Attorney for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of           )
herself and others similarly situated,      )
                                            )
               Plaintiffs,                  )
                                            )
v.                                          )
                                            )
MICHAEL DUNLEAVY, in his official           )
capacity of Governor of the State of        )
Alaska, KEVIN CLARKSON, in his              )    Case No. 3:19-cv-00298-HRH
official capacity as Attorney General of    )
the State of Alaska, BRUCE                  )
TANGEMAN, in his official capacity as       )
Commissioner of the State of Alaska,        )
Department of Revenue, ANNE WESKE, )
in her official capacity as Director of the )
Permanent Fund Division, State of Alaska, )
Department of Revenue,                      )
                                            )
               Defendants.                  )

             MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

       Pursuant to Federal Rule of Civil Procedure 5.2 and LR 7.3(f), Defendants,

Governor Michael Dunleavy, Attorney General Kevin Clarkson, Acting Commissioner of

Revenue, Michael Barnhill, and Director, Anne Weske, (“State”) hereby move for leave

to file under seal Exhibit A, B, and C attached to the State’s opposition to motion for

leave to amend complaint. Exhibit A is the declaration of Ms. Weske. Exhibit B and C
         Case 3:19-cv-00298-HRH Document 18 Filed 01/28/20 Page 1 of 2
are letters sent by PFD to the Megan Hodge. Per state law, AS 43.23.110 and 15 AAC

23.253 information regarding an individual’s PFD application is confidential and not

subject to public disclosures. The undersigned certifies that it is not feasible or practical

to file a redacted version of the documents without undermining the subject’s privacy or

voiding the protections attached to that document. The State respectfully submits this

motion for an order permitting it to file Exhibits A, B, and C to the State’s opposition to

motion for leave to amend under seal. A proposed order is attached hereto.

       DATED: January 28, 2020.

                                            KEVIN G. CLARKSON
                                            ATTORNEY GENERAL

                                            By:    /s/Rebecca H. Cain
                                                   Rebecca H. Cain
                                                   Chief Assistant Attorney General
                                                   Alaska Bar No. 9811056
                                                   Department of Law
                                                   1031 West Fourth Avenue, Suite 200
                                                   Anchorage, AK 99501
                                                   Phone: (907) 269-6600
                                                   Facsimile: (907) 276-3697
                                                   Email: rebecca.cain@alaska.gov
                                                   Attorney for Defendants
Certificate of Service

I certify that on January 28, 2020 the foregoing Motion For Leave To File Documents
Under Seal was served electronically on:

Caitlin Shortell                                   Heather L. Gardner
Shortell, Gardner & Ahearn LLC                     Shortell, Gardner & Ahearn LLC
911 W. 8th Ave., Suite 204                         645 G Street, Suite 100-75
Anchorage, AK 9950                                 Anchorage, AK 99501

cs.sgalaw@gmail.com and hgardnerlaw@gmail.com

/s/Rebecca H. Cain
Sabina Perez-Figueroa, Law Office Assistant
Smith v. Dunleavy, et al                               3:19-cv-00298-HRH
Motion toCase
          Leave to File Documents Underseal
              3:19-cv-00298-HRH                                 Page2 2ofof
                                  Document 18 Filed 01/28/20 Page         22
